Citation Nr: 1226279	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  00-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to polycystic ovarian syndrome (PCOS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1975 to July 1989, with qualifying service from June 1975 to January 1984. The character of her period of service from January 1984 to July 1989 has been found to constitute a statutory bar to VA benefits for disability from that period of time.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Board denied the claim in December 2005 and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court issued an Order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.
 
The claim has since been before the Board in April 2009, June 2010, and February 2012, when it was remanded for additional development.  The RO has complied with the remand directives and the case is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's hypertension was not incurred in and is not etiologically related to her period of service.  

2.  The Veteran's hypertension is not secondary to her service-connected PCOS.




CONCLUSION OF LAW

The criteria for a grant of service connection for hypertension, including as secondary to PCOS, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Court in November 2007 because the parties found the VA had not complied with the duty to assist by associating the Veteran's Social Security Administration (SSA) records with the claims file.  The parties also agreed that upon remand, the Board would provide an adequate statement of reasons and bases for its decision.  As will be discussed below, the SSA records were obtained and associated with the claims file and the Board presently finds that the medical and lay evidence provided by the Veteran is insufficient to support her claim when weighed against the findings of the VA examiners.  

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate her claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2001 and March 2005 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted, this matter was remanded by the Court in November 2007 to enable VA to obtain records generated by the Social Security Administration. The records were obtained in June 2009 and indicate that in August 2002, the Veteran was awarded disability benefits due to psychological and substance abuse disorders, which are not relevant to the current claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)(holding that VA's duty to assist was limited to obtaining relevant SSA records; rejecting argument that SSA records are always relevant and VA always is required to obtain them; and defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim"). Id. at 1321. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in February 2002, December 2004, July 2011, and February 2012.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran asserts that service connection is warranted for hypertension as secondary to service-connected polycystic ovarian syndrome.  As the preponderance of the evidence is against finding an etiological relationship between hypertension and PCOS, and hypertension has not shown to be directly due to service, the Veteran's claim is denied.  

In the December 2005 Board decision, the Board denied the Veteran's claim, finding that there was no evidence of hypertension in service and no medical evidence supporting the contention that her hypertension was secondary to her service-connected PCOS.  

In the present decision, the Board has considered all lay and medical evidence contained within the record, including the literature submitted by the Veteran, and has provided a fully articulated reasons and bases for the findings and conclusion supporting the present denial.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Hypertension is a "chronic disease," which is subject to a grant of service connection if there is a showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2011); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service medical records for the Veteran's qualifying period of service show no hypertension.  Beginning in 1976, the Veteran was treated for irregular menses and other gynecological symptoms.  PCOS was diagnosed in June 1981.  The Veteran's blood pressure was 110/70 on physical examination in January 1984 at separation from service. Her blood pressure was 100/60 on examination in December 1984 (disqualifying period), at which time the Veteran complained that her blood pressure was occasionally high.  An August 1985 examination report stated that she never had hypertension and she self-reported in September 1987 that she did not have high blood pressure.  

The Veteran was diagnosed with high blood pressure following service in May 1993 and prescribed medication.  Subsequent post-service medical evidence shows treatment for hypertension which is well-controlled by use of prescription medicine. However, no medical evidence specifically associates hypertension with her prior honorable service or to the service-connected disability. 

On VA examination in February 2002, a diagnosis of hypertension was given based on the current examination findings.  However, the examiner opined that it is not likely that the Veteran's hypertension is due to her service-connected polycystic ovarian syndrome.  The February 2002 VA neurological examiner stated that hypertension was not a feature of PCOS.  He opined that her hypertension was likely "essential in nature."  

For clarifying purposes only, "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 909 (31st ed., 2007). 

Subsequent records reflect that medication controlled her hypertension until October 2009 when she was brought in from triage to a VA emergency room for hypertension.

The Veteran has alleged that she experiences hypertension secondary to her service-connected PCOS; she has also alleged that she was told while in service that she experienced high blood pressure.  

The Veteran has provided Internet research supporting her claim, which listed high blood pressure as a sign or symptom of PCOS. (See www.4woman.gov/faq/pcos.htm and http://www.womentowomen.com).
 
The Veteran underwent a VA examination in July 2011.  The examiner diagnosed arterial hypertension and opined that "although having PCOS increases the likelihood of developing high blood pressure, there is no direct causal relationship between PCOS and hypertension." 

In February 2012, the Board remanded the claim to obtain a clarifying medical opinion, including a review of the medical literature submitted by the Veteran.

The VA examiner submitted a clarifying opinion in February 2012.  The examiner first opined that it is less likely than not that the Veteran's hypertension began during active duty.  He observed that although the Veteran's separation physical showed that the Veteran reported "high blood pressure (sometime)", there is no diagnosis or treatment of hypertension in the service treatment records.  Furthermore, the Veteran's hypertension was not diagnosed until 1993, many years after discharge from service.  

The examiner then opined that the Veteran's hypertension is not a result of the Veteran's service-connected PCOS.  He noted that while hypertension can be a finding associated with PCOS, in this case, a January 2005 ultrasound showed "normal bilateral ovaries" and "adnexa unremarkable bilaterally."  Additionally, a December 2004 record showed the Veteran's PCOS is "of no consequence and not symptomatic."  He continued to state that for most adults, there is no identifiable cause of high blood pressure.  In the present case, although the examiner acknowledged that PCOS can make hypertension more likely, because the Veteran's PCOS is not symptomatic, it is less likely than not that it caused her hypertension.  

The preponderance of the evidence is against the claim.  Although the literature lists hypertension as a possible symptom of PCOS, the VA examiner found that the Veteran's PCOS is asymptomatic and therefore, her hypertension is not secondary to PCOS.  

When evaluating medical evidence, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that a claimant's report must be examined in light of the evidence of record).
 
Here, while the medical literature stated that hypertension can be a symptom of PCOS, the examiner's opinion is against a finding that it occurred in this case.  The VA examiner's opinion was presented based on a full review of the claims file, the literature submitted by the Veteran, and contained a rationale.  Therefore, the literature, without specific application to the present case, is less probative than the examiner's statements.  

Additionally, although the Veteran is competent to report any symptoms of hypertension she previously or currently has, she is not competent to render an opinion as to the medical etiology of her hypertension, absent evidence showing that she has medical training or expertise. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  She is not competent to attribute hypertension diagnosed post-service to in-service events or to her service-connected PCOS.  The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.

As the Veteran has not shown a medical nexus between her hypertension and her PCOS or her period of service, the claim for service connection for hypertension must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, including as secondary to PCOS, is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


